Citation Nr: 1609436	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-13 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a respiratory disorder, characterized as restrictive airway disease, obstructive and restrictive lung disease, hemoptysis, and bronchiectasis. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In July 2014, the Veteran presented sworn testimony during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  

This claim was previously before the Board in October 2015 when a Veterans Health Administration (VHA) advisory opinion was requested pursuant to 38 C.F.R. § 20.901(d) (2015).  The VHA was provided in December 2015 and the claim has returned to the Board for adjudication.


FINDING OF FACT

The Veteran's respiratory disorder is more likely than not related to the Veteran's period of active service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, characterized as restrictive airway disease, obstructive and restrictive lung disease, hemoptysis, and bronchiectasis have been met.  38 U.S.C.A. § 1110 (West 2014 & Supp. 2015); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA Duty to Notify and Assist VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

The Veteran is seeking service connection for a respiratory disorder, which has been diagnosed as both obstructive and restrictive respiratory disease.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, the Board determines that service connection should be granted for this disorder.  Specifically, the Board relies on a 2015 from a VA medical specialist, Dr. K.B., who determined that the Veteran has diagnoses of bronchiectasis, mild obstructive lung disease, mild restrictive lung disease, and mild pectus excavatum.  In the specialist's opinion, the Veteran's respiratory symptoms were at least partially attributable to his in-service symptoms of bronchiectasis.  In particular, while the Veteran did not have respiratory symptoms when he joined the military, subsequent testing showing the development of bronchiectasis, nodules, scarring, atelectasis, and obstructive and restrictive lung disease, "strongly suggests that these findings developed during his service period."  As such, it was at least as likely as not that the Veteran's current respiratory disorders had their onset in or is otherwise etiologically related to the Veteran's active service.  

In light of the current diagnosis and the December 2015 VHA opinion that the Veteran's breathing disorder had its onset in service, the Board finds that the evidence supports his contention that his current restrictive airway disease, obstructive and restrictive lung disease, hemoptysis, and bronchiectasis are related to his military service.  38 U.S.C.A. § 1110 (West 2002); see also Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a respiratory disorder, characterized as restrictive airway disease, obstructive and restrictive lung disease, hemoptysis, and bronchiectasis, is granted.



____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


